DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Himura (US 2019/0354966 A1) in view of Resch (US 2020/0213117 A1).

4. 	Regarding Claim 1, Himura discloses, a distributed ledger device in a distributed ledger system including a plurality of Himura, [0209], an auxiliary storage device 1503); and a processor unit, wherein the storage device stores the first distributed ledger and information relating to the first distributed ledger(Himura, [0208], The distributed ledger node 411 and the distributed ledger client 412 illustrated in FIG. 16 can be realized by using a general calculator including a central processing unit (CPU) 1501, which is an arithmetic device, a memory 1502, and an auxiliary storage device 1503. [0209], each of the processing units implemented by the distributed ledger node 411 and the distributed ledger client 412 is realized by the CPU 1501 executing a program 15031 stored in the auxiliary storage device 1503. The program 15031 may be stored in the auxiliary storage device 1503 in advance, and may be acquired from another device via a communication interface 1504 when necessary or read from an available medium via a media interface 1505. [0016], of the ledger data, transmits a transaction request targeted for ledger data of another sub-ledger different from the common sub-ledger managed by another distributed ledger subsystem to the another distributed ledger), 
Himura does not explicitly disclose the following limitations that Resch teaches:
executes information deletion processing to delete from the storage device, information relating to the first distributed ledger (Resch, [0075], each new block represents a transaction (e.g., such as an addition of information, a change of information stored therein, deletion of information stored therein, etc.) and includes a hash (e.g., such as in accordance with SHA-2, which is Secure Hash Algorithm 2) is a set of cryptographic hash functions designed by the United States National Security Agency (NSA), SHA-256, which is a member of the SHA-2 cryptographic hash functions designed by the NSA, etc.) that is related to the prior transaction/block/link in the blockchain); when executing the information deletion processing of the information relating to the first distributed ledger, the processor generates an operational log indicating execution state of processing steps of the information deletion processing and transmits the operational log the execution state of the processing steps of the information deletion processing to be managed by another distributed ledger device that manages the first distributed ledger (Resch, [0019], A proof of deletion request takes the object name, optionally an object version, optionally a start time, and optionally and end time. When the object version is not indicated, the DS processing unit requires the non-existence of any version over the time range with the associated object name.  [0036], multiple computing devices within the one or more network segments 416 operate to store the navigation history 410 a of computing device 410 and/or the navigation history 412 a of computing device 412 in accordance with blockchain technology. Generally, in accordance with blockchain related technology, information is distributedly stored across a number of computing devices and any changes, transactions, modifications, etc. to the information are recorded chronologically thereby forming an immutable chain (hence the terminology blockchain) that is sometimes also referred to as a ledger, digital ledger, etc. This ledger is distributed across many participant computing devices (e.g., as a distributed ledger) such that copies of the information exist and are simultaneously updated and only updated when there is 100% consensus among those computing devices that serve as miners, verifiers of the digital ledger.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the deletion from the storage device within the distributed ledger and process the log information that executes the deletion by transmitting that information into the managed distributed ledger to enhance security features. 

5. 	Regarding Claim 8, Himura disclose, the distributed ledger device according to claim 1, wherein the processor unit when receiving an execution request for information deletion processing for the information relating to the first distributed ledger, registers the execution request in a database and issues an information deletion processing request to execute the information deletion processing of the information relating to the first distributed ledger corresponding to the execution request, when processing corresponding to the information deletion processing request is executed, determines whether the execution request that is a basis for the information deletion processing request is present in the database, and prevents execution of the information deletion processing corresponding to the information deletion processing request when the execution request that is the basis of the information deletion processing request is not present in the database (Himura, [0148], the transaction calling unit 716 is a functional unit that transmits a transaction execution request of the sub-transaction and receives the transaction execution result (transaction reply) to and from the distributed ledger node selected by the node selecting unit 715. [0161], a transaction execution result (transaction reply) from the distributed ledger subsystem 401 that performs the transaction execution processing described above (S804). [0196], the distributed ledger subsystem 131 refers to (looks up) the sub-ledger data, divides the transaction as necessary, and performs one or more transaction execution requests (queries) to other distributed ledger subsystems 141 and 151. In addition, the transaction execution results replied from the distributed ledger subsystems 141 and 151 are merged and is replied to the distributed ledger subsystem 111 of a transmit source of the request. Through such a chain of sub-transactions, the transaction across the entire distributed ledger system is executed.).

6. 	Regarding Claim 10, Himura discloses, a distributed ledger system comprising: a plurality of distributed ledger devices that manage a first distributed ledger for a predetermined target transaction, wherein the distributed ledger device includes a storage device and a processor unit, the storage device stores the first distributed ledger and backup data relating to the first distributed ledger, and the processor unit, when executing backup data deletion processing relating to the first distributed ledger, transmits an operational log execution state and processing steps backup data deletion processing to another distributed ledger device that manages the first distributed ledger (Himura, [0209], an auxiliary storage device 1503, [0208], The distributed ledger node 411 and the distributed ledger client 412 illustrated in FIG. 16 can be realized by using a general calculator including a central processing unit (CPU) 1501, which is an arithmetic device, a memory 1502, and an auxiliary storage device 1503. [0209],  each of the processing units implemented by the distributed ledger node 411 and the distributed ledger client 412 is realized by the CPU 1501 executing a program 15031 stored in the auxiliary storage device 1503. The program 15031 may be stored in the auxiliary storage device 1503 in advance, and may be acquired from another device via a communication interface 1504 when necessary or read from an available medium via a media interface 1505. [0016], of the ledger data, transmits a transaction request targeted for ledger data of another sub-ledger different from the common sub-ledger managed by another distributed ledger subsystem to the another distributed ledger). 

7. 	Regarding Claim 11, Himura discloses, a distributed ledger management method performed by a distributed ledger device in a distributed ledger system including a plurality of distributed ledger devices that manage a first distributed ledger for a predetermined target transaction, the distributed ledger management method comprising: executing information deletion processing of information relating to the first distributed ledger stored in a storage device (Himura, [0209], each of the processing units implemented by the distributed ledger node 411 and the distributed ledger client 412 is realized by the CPU 1501 executing a program 15031 stored in the auxiliary storage device 1503.); and transmitting an operational log indicating execution state and processing steps of the information deletion processing of the information relating to the first distributed ledger to another distributed ledger device that manages the first distributed ledger (Himura, [0232], the distributed ledger node according to the present embodiment may additionally hold adjacent node information as a list of distributed ledger nodes that hold a sub-ledger, which is a target of a transaction request, select a distributed ledger node in another distributed ledger subsystem as a transmission destination of the transaction request from the adjacent node information based on a predetermined node selection criterion which is determined in advance, when the transaction request is transmitted, by executing the smart contract, and transmit the transaction request to the selected distributed ledger node. [0136], ledger information 604 for each node is, for example, ledger data that manages information relating to the sub-ledger of a reference destination for each node, in the sub-ledger 303. Components of the ledger information 604).



Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. 	Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Himura (US 2019/0354966 A1) and Resch (US 2020/0213117 A1) in view of Zhou (US 20190207770 A1).

10. 	Regarding Claim 2, Himura, Resch and Zhou disclose the distributed ledger device according to claim 1, 
Himura and Resch does not explicitly disclose the following limitations that Zhou teaches:
wherein the processor unit transmits an instruction to register the operational log in a second distributed ledger managed by the plurality of distributed ledger devices that manage the first distributed ledger (Zhou, [0030], the memory 602 may store one or more instructions to program the processing unit 601 to perform any of the functions described herein.. [0033], the database 132, and the distributed ledger 142 to provide storing, validation and access control of contract data. Through the validation link provided by the validation server 120 for each contract information of digital contract data stored in the distributed ledge, [0005], The distributed ledger records all the transactions that take place on the network. In addition to being distributed and collaborative, the information recorded).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the processor to provide instructions and to register the content of the distributed ledger to enhance security.

11. 	Regarding Claim 3, Himura, Resch and Zhou disclose, the distributed ledger device according to claim 1, 
Himura and Resch does not explicitly disclose the following limitations that Zhou teaches:
wherein the processor unit transmits an instruction to register the operational log Zhou, [0030], the memory 602 may store one or more instructions to program the processing unit 601 to perform any of the functions described herein.. [0033], the database 132, and the distributed ledger 142 to provide storing, validation and access control of contract data. Through the validation link provided by the validation server 120 for each contract information of digital contract data stored in the distributed ledge, [0005], The distributed ledger records all the transactions that take place on the network. In addition to being distributed and collaborative, the information recorded).  

12. 	Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Himura (US 2019/0354966 A1) and Resch (US 2020/0213117 A1) in view of Kawai (WO 2018/105038 A1).

13. 	Regarding Claim 4, Himura, Resch and Kawai disclose, the distributed ledger device according to claim 1, 
Himura and Resch does not explicitly disclose the following limitations that Kawai teaches:
wherein the processor unit transmits the operational log assigned with a signature using a secret key of the distributed ledger device (Kawai, Abstract, In a distributed ledger system (1), a pair of a public key and a master secret key is generated for each group by a key generation device (10). the user secret key, a signature for transaction information including a transaction content and a public key of a transmission destination group, and outputs a transaction including the generated signature and the transaction information to another communication device (30).)  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign the signature of the distributed ledger to the secret key when the transmission of the information occurs to enhance security.

14. 	Regarding Claim 7, Himura, Resch and Kawai disclose, the distributed ledger device according to claim 4, 
Himura and Resch does not explicitly disclose the following limitations that Kawai teaches:
wherein the processor unit acquires a public key corresponding to the secret key used for the signature assigned to the operational log information deletion the processing corresponding to an execution request based on a determination result so as to be managed by the other distributed ledger device (Kawai, [0046], The 　signature generation unit 413 uses the user secret key sk acquired in step S31 to generate a signature σ for the transaction information included in the transaction content . Claim 1, acquisition unit that acquires transactions output from communication devices belonging to other groups, 　the master private key paired with the public key in the group to which it belongs, and the user private key generated based on the policy that restricts the signing target. A signature generator that uses it to generate a signature for transaction information, including the content of the transaction and the public key of the destination group.  Claim 7, A signature generator that generates a signature for transaction information including a public key of a group of destinations, 　a source identifier that can identify the transaction acquired by the transaction acquisition unit, the transaction information, and the above. A 　communication device that includes a transaction output unit that outputs a new transaction including a signature generated by the signature generation.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a public key that uses a secret key to assign a signature and executes the processing unit that is managed by the distributed ledger. 

15. 	Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Himura (US 2019/0354966 A1) and Resch (US 2020/0213117 A1) in view of Liu, (WO 2019/217428 A1).

16. 	Regarding Claim 5, Himura, Resch and Liu disclose, the distributed ledger device according to claim 1, 
Himura and Resch does not explicitly disclose the following limitations that Liu teaches:
wherein the distributed ledger device is connected to a peripheral component that is to be involved in the information deletion processing of the information relating to the first distributed ledger, and the processor unit acquires the operational log from the peripheral component involved in the processing (Liu,  [00336], The processor 32 may further be coupled to other peripherals 52, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity.  [00327], the network apparatus 30 may include a processor and other peripherals. This network apparatus may be an apparatus that implements the methods for interworking between a service layer system and a distributed ledger system, such as the methods operations illustrated and described in relation to FIGS. 1-22, 24 and 26.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a peripheral device that processes the information through the device in the processing system to enhance security.

17. 	Regarding Claim 6, Himura, Resch and Liu disclose, the distributed ledger device according to claim 5, 
Himura and Resch does not explicitly disclose the following limitations that Liu teaches:
wherein the processor unit acquires a signature for the operational log from the peripheral component using a secret key of the peripheral component, and transmits the operational log assigned with the acquired signature (Liu, [00340], In operation, CPU 9 1 fetches, decodes, and executes instructions, and transfers information to and from other resources via the computer’s main data-transfer path, system bus 80. Such a system bus connects the components in computing system 90 and defines the medium for data exchange. System bus 80 typically includes data lines for sending data, address lines for sending addresses, and control lines for sending interrupts and for operating the system bus. An example of such a system bus 80 is the PCI (Peripheral Component Interconnect) bus.)  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the PCI that requires signature of the information through the secret key and transmits the information with the signature to enhance security.

18. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Himura (US 2019/0354966 A1) and Resch (US 2020/0213117 A1) in view of Sato (JP 2019/028525 A).

19. 	Regarding Claim 9, Himura, Resch and Sato disclose, the distributed ledger device according to claim 1, 
Himura and Resch does not explicitly disclose the following limitations that Sato teaches:
wherein the information deletion processing of the information relating to the first distributed ledger is processing of deleting backup data of the first distributed ledger (Sato, [0128], a recovery process in the case of a ledger data backup operation, a backup failure intermediate data is deleted as a rollback process, and a backup process is executed again.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a backup within the processor that is deleted to enhance security.

Conclusion
20. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433